DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravedati et al. (U.S. P.G. Publication No. 2019/0317544 A1; “Ravedati”) in view of Eck et al. (U.S. P.G. Publication No. 2018/0284891 A1; “Eck”).

Ravedati discloses:
Regarding claim 1:
An input device (10) comprising:
a fixed unit (21); 
a rotary member (11) rotatably supported by the fixed unit (FIG. 1 depicts rotary member 11 and fixed unit 21 as being connected to each other and the arrows at rotary member 11 indicating that it is rotatably support thereto); 
a rotation-detecting unit (23, 24) that detects a rotation angle of the rotary member (¶ [0053], “angular position sensor device, for example an encoder 23”); 
a brake-applying unit (14; ¶ [0033]) that applies a braking force to the rotary member (¶ [0050], “Cuts 29 allow the haptic feedback to the improved thanks to the dragging action of the magnetorheological fluid between the discs”); 
a control unit that controls the brake-applying unit (¶ [0037], “knob 10 comprises a control device, for example a printed circuit board (or PCB) 21, which is configured to control solenoid 16, determining the intensity”), wherein the brake-applying unit includes magnetorheological fluid (¶ [0033], “Chamber 15 contains a magnetorheological fluid”); 
a brake-applying coil (16; FIG. 1) that applies a magnetic field to the magnetorheological fluid (¶ [0035], “a solenoid 16, which is configured to generate a magnetic field whose intensity is capable of affecting the viscosity of magnetorheological fluid 15 in such a way that assembly 14 exerts a reaction force upon shaft 13”); 
a shaft (13) to which braking torque that changes with viscosity of the magnetorheological fluid is applied ¶¶ [0034]-[0035], “a part of assembly 14 is configured to act upon shaft 13 so as to provide a haptic stimulation . . . a solenoid 16, which is configured to generate a magnetic field whose intensity is capable of affecting the viscosity of magnetorheological fluid 15 in such a way that assembly 14 exerts a reaction force upon shaft 13”); and
a transmission gear (27) provided on the shaft (¶ [0031], “gear 27 is fixed to a front portion of shaft 13”), the transmission gear being in mesh with a gear (28) provided on the rotary member (¶ [0029], “toothed gears 27 and 28 mesh”; ¶ [0031], “input toothed gear 28 is fixed to a rear portion of holding element 11”), and wherein the shaft is positioned on an outer side with respect to the rotary member in a radial direction of the rotary member (FIG. 1 depicts shaft 13 being radially offset from the rotary member11; ¶ [0030] describes axis Y-Y of the rotary member 11 being “substantially parallel” with axis X-X of the shaft 13).
However, Ravedati does not expressly disclose a torque-applying unit that applies a driving torque to the rotary member wherein the control unit controls the torque-applying unit.
Eck teaches a torque-applying unit (M; FIG. 1) that applies a driving torque to a rotary member (1, 2; ¶ [0013], “the electromagnetic actuator can apply a force in rotation to the element for interaction with the user”) wherein the control unit controls the torque-applying unit (¶ [0115], “The control unit processes the signals transmitted by the sensors and generates orders for the means for generating the magnetic field and for the electric motor”) for the purpose of improving the haptic feedback offered to the user by allowing for a larger diversity of haptic patterns such as a “spring” pattern (¶ [0013], [0017]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ravedati to include a torque-applying unit that applies a driving torque to the rotary member wherein the control unit controls the torque-applying unit, as taught by Eck, for the purpose of improving the haptic feedback offered to the user by allowing for a larger diversity of haptic patterns such as a “spring” pattern.
Ravedati as modified above further discloses the following:
Regarding claim 3:
The input device according to Claim 1, wherein the brake-applying unit includes a rotary plate (14a) connected to the shaft, and a yoke (12) that induces the magnetic field generated by the brake-applying coils (via spool 20 of yoke 12; ¶ [0035], “Knob 10 comprises a magnetic field generating apparatus, in particular an inductor or a solenoid 16, which is configured to generate a magnetic field whose intensity is capable of affecting the viscosity of magnetorheological fluid 15 in such a way that assembly 14 exerts a reaction force upon shaft 13”; ¶ [0052], “In this embodiment, solenoid 16 is radially arranged between casing 12 and the plurality of discs 14 and is coaxial to casing 12, through spool 20.”);
wherein the yoke faces one side of the rotary plate (FIG. 1 depicts the right side of spool 20 having a radially inner surface adjacent to the right side of plate 14a) and an other side of the rotary plate (FIG. 1 depicts the left side of spool 20 having a radially inner surface adjacent to the left side of plate 14a) with respective gaps in between such that the magnetic field passes through the rotary plate from the one side to the other side (FIG. 1 depicts spaces within chamber 15 located between the spool 20 and the plate 14a through which magnetic field generated by solenoid 16 is emitted in order to affect the magnetorheological fluid that is disposed therein), wherein the magnetorheological fluid is provided in the gaps (¶ [0050], “Cuts 29 allow the haptic feedback to the improved thanks to the dragging action of the magnetorheological fluid between the discs.”), and 
wherein the control unit controls current to be supplied to the brake-applying coils (¶ [0054], “printed circuit board 21 is configured to control the intensity of the electric current passed through solenoid 16 depending on the position signal”), the current being controlled in accordance with a rotation angle of the rotary member (¶ [0054], “solenoid 16 is configured to generate a magnetic field having an intensity that is adjusted depending on the position assumed by shaft 13, according to predetermined or programmable criteria. As a consequence, the viscosity of the magnetorheological fluid is adjusted by the position assumed by shaft 13 and the discs 14 are designed to exert a friction force that can be adjusted based on said viscosity”; ¶ [0057], “blocking shaft 13 upon reaching a predetermined angular position, which corresponds to a limit stop (or which corresponds to a sue condition to be inhibited)”).
Regarding claim 5:
The input device according to Claim 1, further comprising: a frame (12) that connects the fixed unit and the brake-applying unit to each other  (¶ [0064], “[encoder] 23 is mounted on printed circuit board 21, mounted- in turn- on a further support 22 of casing 12”).
However, Ravedati does not expressly disclose a strain gauge that detects strain occurring in the frame.
Eck teaches a strain gauge that detects strain occurring in a frame (¶ [0108], “As an alternative, the force sensor or sensors could be replaced with one or several deformation sensors formed, for example, by strain gauges directly applied on the proof body in order to detect the deformation thereof”) as a means for determining the direction of rotation of the rotary element by the user (¶ [0031], [0033]) so as to detect the intention of action of the user (¶ [0097]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ravedati to include a strain gauge that detects strain occurring in the frame, as taught by Eck, as a means for determining the direction of rotation of the rotary element by the user so as to detect the intention of action of the user.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravedati in view of Eck, as applied to claim 1 above, and further in view of Morita et al. (U.S. Patent No. 4,745,823 A; “Morita”).
Ravedati as modified above teaches the limitations of claim 1, see above, further including that the gear includes a first gear (28) fixed to the rotary member (¶ [0031], “input toothed gear 28 is fixed to a rear portion of the holding element 11 [i.e. rotary member]”).  However, it does not expressly disclose a second gear having teeth arranged at a pitch equal to a pitch of teeth of the first gear, the second gear being urged in a circumferential direction such that the pitches are staggered.
Morita teaches a second gear (12) having teeth arranged at a pitch equal to a pitch of teeth of a first gear (10; col. 2, ll. 57-59, “The tooth profile and the number of the teeth 10a and 12a of each gear 10 and 12 are identical” thereby indicating that their respective pitches of teeth are identical), the second gear being urged in a circumferential direction (via spring 14) such that the pitches are staggered (FIG. 6 depicts the gears being offset in the circumferential direction; col. 1, ll. 14-20) for the purpose of eliminating any backlash therebetween (col. 2, ll. 50-54).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gear of Ravedati to include a second gear having teeth arranged at a pitch equal to a pitch of teeth of the first gear, the second gear being urged in a circumferential direction such that the pitches are staggered, as taught by Morita, for the purpose of eliminating any backlash therebetween.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656